Exhibit C
                              GLE~CORE Ltd.
                          General Te:rms and Conditions
                  For The Sale of Ma~ine Fuels (December 2015)
These General Terms of Sale for Marine Fµels ("Terms of Sale"), in conjunction with the order
confirmation agreement ("Confirmation Agreement"), shall be collectively referred to as the
"Contract" and contain the entire agreement between the parties and supersede all prior
agreements, arrangements and understandings in respect of the same subject. In the event of a
conflict between the Confirmation Agr¢ement and the Terms of Sale, the Confirmation
Agreement shall take precedent. The Contract shall be deemed firm and binding upon the
issuance by Seller of a Confirmation Agreement, unless the Buyer provides Seller with written
notification of any objections, errors or omissions within twenty four (24) hours of the date and
time that the Confirmation Agreement is :sent. The Terms of Sale shall apply to sales by the
Glencore Ltd. ("Seller") of bunker fuel oil, intermediate bunker fuels, marine diesel oil, and
marine gas oil (collectively hereinafter "Marine Fuels") as and when incorporated by the
Confirmation Agreement. As used in the Contract, "Affiliates" means any legal entity which
controls, is controlled by, or is under compion control with, another legal entity, and "control"
means legal or beneficial ownership of fifty percent (50%) or more of the shares in a legal
entity entitled to appoint directors or the pdssession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of such entity.

1. Prices

    a) The price for Marine Fuels shall be Seller's spot or term price offered and agreed in
       the Confirmation Agreement for a specific delivery or series of deliveries. Spot prices
       offered shall be valid for deliveries made on the Accepted Delivery Date.
    b) Buyer shall pay any taxes (foreign or domestic, VAT, GST, excise and similar taxes),
       duty, toll, fee, license, impost or qther charge, imposed by any taxing authority on the
       delivery, sale, inspection, storage or use of Marine Fuels, except for taxes on Seller's
       income. To the extent Seller incurs any of Buyer's taxes listed in the Contract, Seller's
       invoice will include such taxes as payable by the Buyer. If Buyer is entitled to purchase
       any Marine Fuels free of any taxes, duties or charges pursuant to local law, Buyer shall
       promptly, but in any event not later than five (5) business days following completion of
       delivery, provide to Seller a valid exemption certificate for such purchase.

2. Credit of Vessel

    a) Marine Fuels delivered hereunder are sold and delivered on the financial credit of the vessel
       being supplied (the "Vessel"), as well as on the promise of the Buyer to pay. Buyer
       warrants that Seller shall have the! right to assert a maritime lien, attachment or claim
       against the Vessel to which Marine Fuels is delivered for the purchase price, any extra
       charges incurred in accordance herewith, any taxes billed on the delivery of Marine Fuels or
       otherwise, any interest due thereon including on overdue payments and all associated
       recovery costs should Buyer fail to pay for Marine Fuels on time. Such remedy shall be in
       addition to, and not in limitation o( any other remedy available to Seller. Buyer warrants


          Three Stamford Plaza• 301 Tresser ,Boulevard• Stamford, CT 06901-3244 •U.S.A.
                 Telephone (203) 328-4900 • Telefax (203) 328-3177 •Telex 6819406
GLENCO~                                                                                 Page 2




     that the Marine Fuel purchased hereunder is for the operation of the receiving Vessel and
     that Vessel only.                     '
  b) Buyer shall provide the full contaqt details of owners, managers and the Master of the
     Vessel (the "Vessel Interests"), to which Marine Fuels are to be supplied before the
     issuance of a Confirmation Agreement by Seller. Buyer authorizes Seller to contact
     Vessel Interests at Seller's sole option, in advance of delivery of Marine Fuels to put the
     Vessel on notice that the sale and delivery is made on the basis of the financial credit of
     the Vessel as well as Buyer and on; the terms and conditions of this Contract. Seller not
     contacting the Vessel Interests however shall not limit Seller's rights. Should the Vessel
     Interests give notice to Seller that ~nancial credit of the Vessel is denied before delivery
     of Marine Fuels to the Vessel is ma.de, no credit can be granted to Buyer and the Marine
     Fuels shall be paid for in cash or eqhivalent, by Buyer, prior to delivery.
  c) Any notice by Buyer that a maritin:ie lien on the Vessel may not be created because of
     the existence in Buyer's charter party of a prohibition of lien clause or similar clause,
     or for any other reason, must be given to Seller in the initial order for Marine Fuel
     (hereinafter defined as the Nomin4tion). In the event Buyer provides notice of such
     restriction, no credit can be granted to Buyer and the Marine Fuel shall be paid for in
     cash or equivalent prior to deliveryl Any notice of such restriction given by Buyer, its
     agents, Vessel Interest, the Vess~l' s personnel or other person later than in the
     Confirmation Agreement shall not bodify the Terms of Sale except that any granting
     of credit by Seller is rescinded on rJceipt of the notice, with full payment due forthwith
     from Buyer.                           ·

3. Quality and Warranty

  a) Marine Fuels shall be Seller's commercial grades of Marine Fuels available at the time
     and place of delivery. Unless otherwise indicated to Buyer in writing by Seller, any
     information provided to Buyer regarding the characteristics of Marine Fuels at any
     delivery location shall not be construed as specifications of the Marine Fuel to be
     delivered hereunder, but only as inqications of the general characteristics of the Marine
     Fuels available at that location froml time to time.
  b) For sales to Category 3 vessels only: In an ECA, if Marine Fuel sold contains 0.1 wt%
     sulfur (maximum), then the fuel is designated as ECA Marine Fuel for use in Category
     3 (C3) marine vessels only. If Ma11ine Fuel sold contains greater than 0.1 wt% sulfur,
     then the fuel is High Sulfur Fuel. Iii an ECA, High Sulfur Fuel is for use only in ships
     as allowed by MARPOL Annex VI,i Regulation 3 or Regulation 4.

      EXCEPT FOR THIS SECTION MARINE FUELS ARE SOLD "AS IS", AND
                                          I

      SELLER OTHERWISE ~S NO REPRESENTATIONS, GUARANTEE,
      CONDITIONS OR WARRANT1IES OF QUALITY, MERCHANTABILITY OR
                                          I
      FITNESS FOR ANY PART~CULAR PURPOSE AND ANY IMPLIED
      WARRANTIES OR CONDITI©NS AS TO QUALITY, MERCHANTABILITY
      OR FITNESS WHATSOEVER; WHETHER STATUTORY OR OTHERWISE
      ARE EXPRESSLY EXCLUDED.
GLENCORS                                                                              Page 3




   c) Buyer shall have the sole responsibility for the selection of suitable Marine Fuels for
      use in the Vessel. Buyer warrants that the Marine Fuels selected by Buyer for the
      Vessel are suitable for the Vessel. J;3uyer warrants that the Vessel nominated by Buyer
      to receive Marine Fuels is in cdmpliance with all applicable local, national and
      international regulations and requirements and is free of all conditions, difficulties,
      peculiarities, deficiencies or defects that might impose hazards in connection with its
      mooring, unmooring or bunkering.

4. Nominations and Deliveries

  a) Buyer shall nominate a Vessel in writing at least five (5) Business days (defined as
     days on which banks are normally open for business at the delivery port or other
     location where sales hereunder are i made) in advance of the Vessel's Estimated Time
     of Arrival (the "ETA"). Buyer shall specify the delivery port, ETA and grades,
     specifications and quantities of Marine Fuels required (the "Nomination"). If such
     Nomination is accepted and confirmed in writing by Seller through the issuance of a
     Confirmation, the ETA proposed i by Buyer shall become the "Accepted Delivery
     Date" unless otherwise agreed in whting by Seller. Unless advised in writing by Buyer
     and accepted in writing by Seller, amendments to the Accepted Delivery Date will not
     be recognized. Seller may cancel any nomination without liability and without
     prejudice to any rights Seller may have against Buyer if the Vessel does not present
     itself for delivery on the Accepted Delivery Date. Seller shall be permitted to accept
     "prompt" nominations, those nominations given with less than five (5) Business days
     advance notice. However, such "prompt" nominations will only be supplied on a best
     endeavors basis and Seller shall have no liability for any delay in the delivery of
     Marine Fuels with respect to a "prtjmpt" nomination. The Vessel is subject to Seller's
     acceptance and Seller may refuse to' supply Marine Fuels to the Vessel.
  b) In addition to the Nomination, Buyer shall give Seller at least forty-eight (48) hours
     advance written notice, excluding! Sundays and non-Business days, confirming the
     delivery date, type and quantities of Marine Fuels and providing other delivery details.
     If such proposed delivery date is a ~ate other than the Accepted Delivery Date, Buyer
     shall be in breach of the Contract, ~owever, Seller may waive such breach and accept
     the proposed revised delivery date (the "Revised Delivery Date") and Seller may, at its
     option, accept such proposed revised delivery date and change the price to reflect
     current market prices. If Buyer objects to the price change, Seller shall have the right
     to cancel the order without any further obligation or liability on the part of Seller and
     Seller may consider Buyer in breach of the Contract. If Buyer fails to provide at least
     forty-eight (48) hours advance notic;e Buyer is in breach of this Contract.
  c) When delivery is required other than during normal business hours, and is permitted by
     applicable port regulations; Buyer shall be fully responsible for and pay all overtime and
     other associated extra expenses incurred by Seller.
  d) When delivery is made by barge, truck or coastal tanker (hereinafter collectively
     "Delivery Vessel"), all delivery charges, including overtime and associated charges, shall
     be for the account of Buyer. For delay caused by Buyer in the use of Delivery Vessel,
GLENCORE                                                                                     Page 4




       Buyer shall pay any demurrage or detention charges at such rate as may be invoiced by
       Seller.
  e)   Buyer shall notify Seller, in writing at least forty-eight (48) hours prior to delivery
       (excluding Sundays and non-Business days), of the maximum allowable pumping rate
       and pressure for the Vessel and Bµyer and Seller shall agree on communication and
       emergency shutdown procedures. If the Vessel's actual receiving rate for Marine Fuels
       falls below the minimum level set forth in the Confirmation Agreement and the barging
       company imposes demurrage or other costs due to the slow delivery, all such costs
       shall be for the Buyer's account.
  f)   Buyer shall notify Seller, in writing at least forty-eight (48) hours prior to delivery
       (excluding Sundays and non-Business days), of any special conditions, difficulties,
       peculiarities, deficiencies or defects in respect of or particular to the Vessel that might
       adversely affect the delivery of Marine Fuels. Buyer shall be responsible for any
       increased costs incurred by Seller in connection therewith. If such special conditions,
       difficulties, peculiarities, deficiencies or defects exist, Seller may, at its option, cancel the
       nomination without liability.
  g)   When delivery is to be made by the Delivery Vessel, the Vessel shall provide a free and
       safe berth for the Delivery Vessel alongside the Vessel to receive Marine Fuels and
       render all necessary assistance that may reasonably be required to safely moor and
       unmoor the Delivery Vessel.
  h)   Buyer shall be responsible for connection of the loading hose to the intake of the Vessel
       from the Delivery Vessel and shall monitor and direct safe receipt of the Marine Fuels by
       the Vessel.
  i)   If Buyer cancels, terminates or otherwise fails to take delivery, in whole or in part,
       of the quantities nominated, Buyer shall be responsible for any costs resulting from
       such failure, including without liniitation, lost profits and any costs and expenses
       incurred by Seller to downgrade fyiarine Fuels or return unaccepted quantities of
       Marine Fuels. In such instance, Sell~r shall not be responsible for any costs resulting
       from such failure, including without limitation, replacement costs and expenses
       incurred by Buyer.                     .
 j)    Seller shall not be responsible for demurrage on the Vessel if Seller is prepared to
       commence delivery at any time on' the Accepted Delivery Date or the Revised Delivery
       Date. Seller shall exercise reasonaple efforts to adjust to changes in Buyer's schedule.
       However, Seller or Seller's supplier shall not be liable for demurrage paid or incurred by
       Buyer due to any delay in delivery of Marine Fuels if:
           i.  the delivery date, which is defined as the date on which hoses are disconnected,
               was not within the Accepted Delivery Date or was not otherwise accepted by
               Seller as outlined in Section~ 4(a) and 4(b);
          ii.  forty-eight (48) hours advance notice, as defined in Section 4(b), was not given;
        m.     Seller's Delivery Vessel arrived in a timely fashion and performed according to
               accepted practice;
         1v.   conditions as set forth in Section 11 below existed;
          v.   Seller was ready and able to ]perform; or
        vi.    conditions onboard the Vessel resulted in failure to receive Marine Fuels.
GLENCORJ;                                                                                Page 5




   k) Should Seller fail to deliver Marine Fuels on the Accepted Delivery Date or the Revised
      Delivery Date, any claim involving demurrage incurred by the Buyer's Vessel must be
      submitted by Buyer to Seller in writing within thirty (30) days of the date of delivery. If
      Buyer fails to submit a demurrage claim within thirty (30) days after the date of delivery,
      any such claim shall be deemed to be waived and absolutely barred.
   1) All deliveries to Seller's customers will be made on a first come first served basis.




5. Title and Risk of Loss

   a) Delivered to the Vessel. Delivery ~hall be deemed completed and title to and risk of
      loss of Marine Fuels shall pass to iBuyer as Marine Fuels pass the permanent intake
      connection between the terminal's or Seller's Delivery Vessel's discharge hose and
      the Vessel.
   b) Delivered to Buyer's Delivery Vessel. If delivery is made to a barge, truck or coastal
                                          I
      tanker nominated by Buyer (herein,after "Buyer's Delivery Vessel") delivery shall be
      deemed completed and title to and risk of loss of the Marine Fuels shall pass to Buyer
      as the Marine Fuels pass the last flange of the loading terminal or Seller's discharge
      vessel and the inlet flange of Buyer~ Delivery Vessel.

6. Inspection and Determination of Quantity and Quality

   a) The quantity of Marine Fuels delivered shall be determined, at Seller's option, by
      measurements in accordance with either: (i) the ASTM Petroleum Measurement
      Table for Seller's shore tanks or Seller's Delivery Vessel; or (ii) Seller's meters.
      Buyer will be charged for Marine Fuels on the basis of these measurements. Buyer at
      its own expense has the right to have its representative or an independent inspector
      present during measurement, but determination of quantity shall be made solely by
      Seller. All such measurements noted above shall be final and binding save for fraud
      or manifest error.
   b) Except,where contrary to local gov~rnmental or port regulations, sampling by Seller or
      Seller's supplier shall be accomplished by inline drip samplers if available or by the
      manual, beginning/middle/end method if in-line samplers are not available during the
      delivery process; Seller or Seller's ~upplier shall take four (4) representative samples of
      each grade of Marine Fuels to b¢ delivered. Buyer shall have the right to have its
      representative witness the drawing 6f the samples. The aforementioned samples shall be
      securely sealed and labeled, numbe~ed and identified by name of the Vessel, delivering
                                           I

      facility, Marine Fuels type(s), deliv~ry date and place of delivery. One (1) sample shall
      be given to Buyer's representative! for MARPOL compliance purposes only; one (1)
      sample shall be given to Buyer's representative; and the remaining two (2) samples shall
      be retained by Seller or Seller's shpplier ("Sellers Retained Sample") for thirty (30)
      days following the date of delivery in a safe place for subsequent verification of the
      quality thereof if required. Samples drawn at the receiving Vessel's manifold or from
GLENCORP                                                                                   Page 6




        the receiving vessel's tank(s) shall not be considered valid as an indicator of the quality
        of Marine Fuels supplied.

7.   Claims

     a) Notwithstanding anything in this Contract to the contrary, (i) Seller's obligations or
        liabilities hereunder shall not include any consequential or indirect damages,
        including without limitation, deviation costs, demurrage, damage to any Vessels or
        Buyer's Delivery Vessels or to th~ir engines or tanks, and any actual or prospective
        loss of profits, and (ii) other than provided in Section 7(f) or in the event of personal
        injury or death, Seller's maximumi liability under this Contract shall not exceed the
        lesser of the price charged to the: Buyer for the Marine Fuels supplied under this
        Contract or the sum of USD Thtee Hundred Thousand (US$300,000.00). Buyer
        agrees that no claim of USD Two Thousand (US$2,000.00) or less shall be made
        under this Contract.                  '
     b) Any dispute as to the quantity of Marine Fuels delivered must be noted at the time of
        delivery on the bunker delivery receipt or in a letter of protest and presented to Seller by
        Buyer in writing within thirty (30) days of the date of delivery, failing which any such
        claim shall be deemed to be waived and absolutely barred. As provided for in Section 6(a)
        above, quantity determination will be made on the basis of Seller's shore tanks or Seller's
        Delivery Vessel or Seller's meters. Quantity calculations and quantity claims made on the
        basis of Buyer's Vessel's measuren).ents shall not be applicable. Quantity claims made on
        the basis of alleged incorrect density used for Seller's quantity determination shall be
        addressed by means of analysis of a Seller's sample at a mutually agreed independent
        laboratory. Should the independent laboratory's determination of density fall within the
        established test precision range for ~ensity, no adjustment to the invoice quantity shall be
        made and the costs for the analysi,s of the independent inspector shall be borne by the
        Buyer. Should the independent laboratory's determination of density fall outside the
        established test precision range for density the invoiced quantity shall be adjusted, either
        higher or lower, accordingly and the costs for the analysis of the independent inspector
        shall be borne by the Seller.
     c) Any claim as to the quality of the Marine Fuels delivered must be submitted by Buyer to
        Seller in writing within thirty (30) days after the date of delivery, failing which, such
        claim shall be deemed waived andl absolutely barred. Buyer shall base its quality claim
        solely on an analysis of the retaineq sample provided by Seller at the time of the delivery
        and include complete supporting pocumentation; however such analysis shall not be
        considered determinative of the claim. Providing Buyer issues a claim regarding the
        quality of the Marine Fuels within thirty (30) days after the date of delivery, one (1) of the
        two (2) remaining samples of Sellei; Retained Samples shall be submitted for analysis to a
        mutually agreed independent laboratory.
                                              I
                                                    The independent laboratory's analysis shall be
        conclusive and binding, absent manifest error or fraud, as to the quality of the Marine
        Fuels delivered. The analysis shall .be established by tests in accordance with ISO 8217
        and/or any other specifications agreed to between Buyer and Seller in writing within the
        Confirmation Agreement. Unless o~herwise agreed, should the independent laboratory's
        analysis confirm that on-specification fuel has been delivered the expenses of the analysis
        by the independent laboratory shall be borne by the Buyer. Should the independent
GLENCO~                                                                                 Page 7




       laboratory's analysis confirm that off-specification fuel has been delivered the expenses of
       the analysis by the independent laboratory shall be borne by the Seller. Any cost
       associated with the Buyer appointing a representative to witness the sample seal-breaking
       and/or analysis at the independent laboratory shall be the sole responsibility of Buyer.
  d)   Buyer shall take all reasonable measures, including retention and burning of Marine
       Fuels in accordance with Seller's instructions, to eliminate or minimize any costs
       associated with an off- specification or suspected off-specification supply. Subject to
       and not to exceed the maximum liability of $300,000 as stated in Section 7 (a) above,
       Seller will be responsible ONLY for direct expenses incurred for removal and
       replacement of Marine Fuels. If Buyer removes such Marine Fuels without the consent
       of Seller, then all such removal and related costs shall be for Buyer's sole account.
  e)   Seller shall not be responsible for any claim whatsoever arising in circumstances where
       there is or has been commingling of Marine Fuels delivered by Seller with other fuel
       aboard the Vessel or Buyer's Delivery Vessel.
  f)   The parties shall endeavor to resolve the matter one way or the other within forty-five
       (45) days of receipt of claim. If Seller responds to the Buyer regarding any complaint or
       claim and Buyer does not acknowledge such response within fifteen (15) days, then the
       complaint or claim shall be considered closed unless otherwise agreed to in writing by
       the Seller. Where Buyer and Seller cannot come to agreement on such claim within
       ninety (90) days from when it was made, either party may invoke the dispute resolution
       procedures in accordance with the provisions of Section 14 below. However, nothing in
       this Section 7 shall relieve the Buyer of its obligation to make payments in full when due
       without offset or deduction as provided herein.
  g)   Notwithstanding the foregoing, if the Marine Fuels supplied to Buyer from Seller was
       done on a back-to-back basis such that the physical supplier of the Marine Fuels was a
       third party, Buyer's recovery from Seller for claims against Seller shall be limited to
       the funds received by Seller from the third party supplier.
  h)   In certain locations, Seller utilizes third-party independent operators to provide barging
       and towage services in connection with the delivery of the Marine Fuels. Seller is not
       liable for the acts or omission of such operators but, to the extent that Buyer·has a claim
       against such operator, Seller (at 'the request of Buyer) shall provide the contact
       information of such operator so that Buyer can pursue a claim directly against such
       operator.
  i)   It is a condition precedent to any obligation or liability whatsoever for payment by the
       Seller that all sums due to it from the Buyer shall have first been paid.

8. Payment

  a) Unless government regulations require otherwise, Seller shall have the right to invoice
     Buyer for deliveries of Marine Fuel based upon facsimile or electronic advice or other
     written communication of delivery details in lieu of original delivery documents.
     Original delivery documents may be provided to Buyer if requested, but payment shall
     not be conditional upon Buyer's receipt of such documents. Payment shall be made by
     Buyer, in U.S. dollars, without discount, offset or deduction whatsoever prior to the
     time specified in Section 8(b) and 'in accordance with Seller's written, telegraphic or
GLENCORE                                                                                       Page 8




        other notification of invoice specifying quantities of Marine Fuels delivered and
        amounts due. Seller may make subsequent adjustments to invoiced amounts based
        upon information contained in the relevant bunker delivery receipt. Buyer's failure to
        make payment in frill of the amount noted by Seller shall be considered a material
        breach of Buyer's obligations under this Contract. Any claims related to the delivery of
        Marine Fuels shall not relieve Buyer from paying Seller in full.
   b)   Unless Seller agrees to extend credit to Buyer, payment is due prior to delivery of the
        Marine Fuels. If Seller agrees to extend credit to Buyer, payment shall be considered past
        due if not received by Seller within thirty (30) days after the date delivery of Marine
        Fuels is completed. Overdue payments shall be subject, at Seller's sole discretion, to
        interest at the rate of two percent (2%) per thirty (30) day period or the maximum rate
        permitted under applicable law.
   c)   The Buyer shall periodically provide to Seller that financial information or security
        deemed necessary by Seller to support any credit extension. If during the life of this
        Contract, the financial capacity of Buyer becomes impaired or unsatisfactory to Seller in
        the sole judgment of Seller, advance cash payment or security satisfactory to Seller shall
        be given by Buyer on demand by Seller and shipments/deliveries may be withheld until
        such payment or security is received.
   d)   If payment is not made within 30 days of the date of delivery, or if credit is withdrawn and
        payment not made upon demand, Seller shall have the right to immediately cancel this
        Contract.
   e)   Buyer shall be liable for attorneys' fees and collection expenses whether or not suit is
        filed. If suit is filed, Buyer shall be 'liable for all court costs in addition to attorneys' fees
        and expenses. Said fees, expenses and costs, together with interest shall constitute a part
        of the Seller's maritime lien on the Vessel. Should Buyer be in default on this Contract
        for failure to pay, Seller, or Seller's Affiliates shall have the right to cancel any other
        contracts between Seller and/or its Affiliates and Buyer and/or its Affiliates.

9. Safety and Environmental Protection

  a) If, at any time prior to or during delivery, Seller reasonably determines that the
     circumstances for delivery are unsafe or have the potential for a spill (as defined in
     Section 9 (c) below) occurring due' to conditions such as, but not limited to, unsafe or
     inadequate working environment, practices or procedures, facilities, tools or equipment,
     incompatible configurations or bad weather, Seller reserves the right not to commence
     delivery or to terminate the supply immediately without any prior notice to Buyer and
     without liability. Buyer shall be solely responsible for any loss or damage occurring on
     board or to the Vessel resulting frqm any incident arising out of or in connection with
     any such conditions.
  b) By purchasing Marine Fuels from• Seller, Buyer warrants that it is familiar with the
     health effects related to Marine Fuels supplied hereunder and with relevant protective
     safety and health procedures for the. handling and use of such Marine Fuels. Buyer shall
     adhere to such safety and health procedures while using or handling Marine Fuels.
     Buyer shall also facilitate the dissemination of health and safety information to all
     employees, users, and others potentially exposed to Marine Fuels sold hereunder. Buyer
GLENCOR,f:                                                                                 Page 9




     shall be responsible for compliance by its employees, agents or contractors, and other
     users with all health and safety requirements or recommendations related to Marine
     Fuels supplied hereunder and shall exert its best efforts to assure that any of its
     employees or agents, users, and others avoid frequent or prolonged contact with or
     exposure to Marine Fuels both during and subsequent to delivery. Seller or Seller's
     supplier accepts no responsibility for any consequence arising from failure by Buyer, its
     employees, agents, contractors, any users, or any other party to comply with relevant
     health and safety requirements or recommendations relating to such contact or
     exposure.
  c) If a spill occurs while Marine Fuels are being delivered, Buyer and Seller shall promptly
     take such action as is reasonably necessary to contain and remove the spilled Marine
     Fuels and mitigate the effects of such spills. Seller is hereby authorized, at its option and
     at the expense of Buyer, to take such measures and incur such expenses (whether by
     employing its own resources or contracting with others) as are reasonably necessary in
     the judgment of Seller to remove the spilled Marine Fuels and mitigate the effects of such
     spills. Buyer shall cooperate and render such assistance as is required by Seller in the
     course of such action. All expense~ claims, loss, damage, liability and penalties arising
     from spills shall be borne by the party that caused the spill. If both parties are at fault, all
     expense, claims, loss, damage, liability and penalties shall be divided between the parties
     in accordance with the respective degrees of fault.
  d) In the event of a spill during fueling, Buyer shall provide Seller with such documents and
     information concerning the spill anti any programs for the prevention of spills as may be
     required by Seller or by law or regulations applicable in the port where the spill occurred.
  e) Buyer shall comply with all applicable laws and regulations in carrying out its obligations
     under this Contract, including the ISPS Code and to the extent applicable, MARPOL
     73/78 Annex VI. Seller and its duly authorized representatives shall have access to the
     accounting records and other documents maintained by the other party which relate to
     Marine Fuels being delivered under this Contract, and shall have the right to audit such
     records once a year at any reasonable time or times within twenty-four (24) months of the
     rendition of any statement or invoice forming the basis of such claim.

10. Indemnity

  a) Buyer shall indemnify and hold Seller and Seller's Affiliates and suppliers harmless from
     and against any and all claims, demands, suits or liabilities for damage to property or for
     injury or death of any person, ot for non-compliance with any requirement of any
     governmental entity arising out of an act or omission of Buyer, the Vessel or Vessel
     Interests or agents or servants in receiving, using, storing or transporting Marine Fuels
     delivered hereunder, including exposure thereto, unless the same be due to the sole
     negligence of Seller.
  b) Buyer shall indemnify and hold Seller harmless as to any claims, expenses, losses, taxes or
     penalties arising from Buyer's breach of any of its warranties, including legal fees, interest,
     costs and expenses. '
GLENCORE                                                                                    Page 10




11. Force Majeure

   a) Seller shall not be in breach of its obligations, or be responsible for any loss, damage, delay
      or failure, in the event that performance is prevented or delayed as a result of any one or
      more of the following events: (1) labor disturbance, strike, stoppage or lock-out, whether
      involving the employees of Buyer, Seller, its supplier, its barging contractor or otherwise,
      and regardless of whether the disturbance, strike, stoppage or lock-out could be settled by
      acceding to the demands of the labor group or laborers involved; (2) compliance with a
      change, request, direction, order, regulation or law of any governmental authority or agent;
      (3) shortage in raw material, marine or land transportation, manufacturing, blending or
      storage facilities or Marine Fuels, whether in whole or in part from the Seller's source of
      supply; (4) war, civil war, insurrection, commotion or disturbance, acts of terrorism or
      piracy, tumult, riot, quarantine, arrest, restraint of princes, rulers or people (whether
      officially declared or not) affecting the port or place of delivery or access thereto; or (5) the
      effect of adverse weather (including but not limited to hurricanes, typhoons, gales, storms,
      snow, sleet, hail, lightening, wind, waves, flooding and landslides), mechanical breakdown,
      breakdown of or damage to facilities, plant, equipment, machinery, bunkering barge or any
      other form of vessel or vehicle or, act of God; or (6) any other cause whatsoever and
      howsoever arising which is beyond the reasonable control of the Seller, whether or not
      foreseeable ("Force Majeure").
   b) In the event that performance is prevented or delayed Force Majeure, the Seller may
      cease or reduce deliveries in any manner as it may determine in its sole discretion.
      Nothing in the provision shall be deemed to excuse Buyer from its obligation to make
      payments for Marine Fuels delivered.

12. Bonded Marine Fuels

   a) Marine Fuels in bond, when available to Seller, may be delivered, provided Buyer
      qualifies to receive such Marine Fu'els. Buyer shall reimburse Seller for any tariff, tax,
      duty, penalty or other charges subsequently assessed for any reason, including the
      failure of Buyer to furnish the necessary qualifying proof within thirty (30) days of
      delivery.

13. Miscellaneous

   a) Except as otherwise expressly provided herein, no director, employee or agent of
      Buyer, its subcontractors or vendors, shall give or receive from any director, employee
      or agent of Seller or any affiliate, any commission, fee, rebate, gift or entertainment of
      significant cost or value in connection with this Contract. In addition, no director,
      employee, or agent of Buyer, its subcontractors or vendors, shall enter into any
      business arrangement with any director, employee, or agent of Seller or any affiliate
      who is not acting as a representative of Seller or its affiliate without prior written
      notification thereof Buyer shall not pay or agree to pay, directly or indirectly, any
      funds or anything of value to any public official or official of a national or international
GLENCORE                                                                               Page 11




        organization for the purpose of influencing such person's official acts or decisions in
        violation of the applicable laws of the United States of America ("USA"), United
        Kingdom ("UK") or the laws of the jurisdiction in which the delivery of Marine Fuels
        was made.
   b)   Any representative(s) authorized by Seller may audit the applicable records of the last
        three years of Buyer for the sole purpose of determining whether there has been
        compliance with this Section 13(a).
   c)   Buyer may not assign its rights or obligations hereunder without the prior written
        consent of Seller, such consent not to be unreasonably withheld or delayed.
   d)   If any provision or portion of this Contract shall be adjudged invalid or unenforceable
        by a court or arbitral tribunal of competent jurisdiction or by operation of any
        applicable law, such provision or portion of this Contract shall be deemed omitted and
        the remaining provisions and portions shall remain in full force and effect.
   e)   Modifications or amendments to this Contract shall be valid only when expressly
        agreed upon in signed writing by Seller and Buyer. The waiver or failure to require the
        performance of any covenant or obligation contained herein shall not be deemed to
        constitute a waiver of a similar later breach.
   f)   Notices under this Contract shall be made and deemed duly given only when delivered
        in writing to the other party to the address set forth in the Confirmation Agreement, or
        such updated address as may be specified by a party from time to time.
   g)   Seller abides by international trade sanctions regulations, including those of the USA,
        UK and European Union and expressly reserves the right at any time, without liability,
        to terminate the Contract and/or not to fuel or deliver to Vessels or persons which are
        subject to or are carrying flags of any country(s) subject to US or international trade
        sanctions.
   h)   Where sales are concluded through a broker or an agent, commissions may be paid by
        Seller to such broker or agent. Any brokers' commission payable by Seller shall not be
        considered as making that agent or broker Seller's agent or broker and shall only be
        paid after confirmation of receipt of full outstanding invoice amounts without offset.

14. Dispute Resolution

   a) Except as otherwise provided herein, each of the Parties hereby irrevocably
      submits to the exclusive jurisdiction of the United States District Court for the
      Southern District of New York or, if such court does not have jurisdiction or shall
      not accept jurisdiction, to any court of general jurisd!ction in and for the County
      of Ne~ York in the State of New York for the resolution and determination of any
      dispute between the Parties relating to the construction, meaning or effect of this
      Contract, or the rights and liabilities of the Parties hereunder, or any matter
      arising therefrom or connected therewith. Each of the Parties hereby irrevocably
      waives objection to such suit bas~d upon forum non conveniens and venue. Each
      of the Parties hereby irrevocably waives actual personal service of process in
      connection with any action initiat~d in any court to whose jurisdiction the Parties
      have by contract submitted, and agrees to accept, in lieu of such personal service,
GLENCORP                                                                             Page 12




      written notice of such action given by hand delivery or by certified or registered
      pre-paid mail (provided that noti.ce shall also be given by telex, facsimile, or other
      written communication that such mailed notice has been sent, no later than the
      second day following the date of mailing) to its address as set out in the Special
      Terms or otherwise notified pursuant to this Contract, or to its principal place of
      business, and addressed to the P~rty in question, provided that either Party may
      cause service of process to be eff~cted in any other lawful manner rather than by
      use of the aforesaid procedure. The United Nations Convention on Contracts for
      the International Sale of Goods 1980 shall not apply to this Contract.
      Notwithstanding the foregoing, s'eller is free to bring suit in any jurisdiction and
      shall be entitled to avail itself of all remedies under maritime or other law to
      obtain jurisdiction and/or security for its claims against Buyer, its agents or
      Affiliates, the Vessel, her owners and charterers and any of their respective
      agents, servants or assigns, in~luding but not limited to vessel arrest and
      attachment procedures under the Supplemental Rules of Civil Procedure for
      Certain Admiralty and Maritime Claims or any similar laws, rules or statutes in
      any jurisdiction.


15. Governing Law

   a) This Contract shall be governed by and construed in all particulars by the laws of the
      State of New York (excluding its conflict of law rules which may result in the
      application of the laws of another jurisdiction) applying the principles of maritime law
      as applies in the federal District Coµrts of the United States of America. The maritime
      laws of the United States shall apply to any determination of the existence of a
      maritime lien, regardless of the country in which Seller takes legal action.
   b) In the event of the potential applic~tion of both, or a conflict between, admiralty and
      bankruptcy jurisdiction, the Parties expressly agree that admiralty jurisdiction pre-
      empts bankruptcy jurisdiction with respect to the rights and obligations of the Parties
      under this Contract, and with respect to enforcing maritime lien or attachment rights.

16. General Savings Clause

   a) Notwithstanding anything to the contrary herein, nothing in this Contract is intended,
      and nothing herein should be interpreted or construed, to induce or require either Party
      hereto to act in any manner (including failing to take any actions in connection with a
      transaction) which is inconsistent with, penalized or prohibited under any laws of the
      United States of America which relate to foreign trade controls, export controls,
      embargoes or international boycotts~ of any type.
